COXE, Circuit Judge.
This action was brought to recover damages sustained by the libelant’s derrick scow Alfred on or about September 23, 1907. The charge of negligence against the Erie Railroad Company is that it provided a dangerous and unsafe berth for the Alfred *695while at work in the Hudson river at Piermont, about opposite Irving-ton, N. Y. The charge against the Hendrick Hudson is that by proceeding at .a reckless rate of speed she caused displacement waves, one of which lifted the Alfred and carried her forward so that when the wave receded she was impaled on a sunken spile.
The Alfred was not a trespasser; she was lawfully at Piermont to assist in raising a number of sunken barges which had been sold by the railroad company to one Briggs and had been left at the inshore, southerly, end of the pier, which extends practically at right angles from the western bank nearly a mile into the river. On the day of the accident the Alfred had made fast to the pier near its eastern end and was in this position when she was injured.
The pier at Piermont was once a busy trade center. When first constructed, the JSrie Railroad, or its predecessor, landed passengers to and from New York at this point. Afterwards it was used for freight and its last use by the company was as a storage place for coal. It was built in 1841 and has not been used as a pier since 1862. It had been openly and notoriously out of commission as a pier for half a century. The railroad company was not called upon to advertise a fact which every rivermau knew, or should have known. The condition of the pier was visible to all. The photographs introduced in evidence .show such a condition of dangerous dilapidation that no prudent navigator would think of tying up there. The condition above the water indicated the probable condition below the water in the immediate vicinity of the pier. No signs or notices placed on the pier could add to the information which the pier itself imparted. If a pinnacle rock rises ten feet above the surface of the water in a navigable river, a notice placed thereon saying “This rock is dangerous” would seem to be superfluous. So a similar notice on the pier would only have stated less emphatically what was made manifest by a mile of ruin and decay.
The Hudson was going at ordinary sjieed and her waves were no larger than ordinary and would not have injured the Alfred if she had been lying in a proper place. Vessels navigating the river are not obliged to look out for a barge that is anchored over a sunken spile.
The decree is affirmed with costs in favor of both appellees.